Name: 94/141/EC: Commission Decision of 23 February 1994 approving the plan presented by France for the eradication of classical swine fever in feral pigs in the northern Vosges (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  natural environment;  Europe;  health;  regions of EU Member States;  means of agricultural production
 Date Published: 1994-03-04

 Avis juridique important|31994D014194/141/EC: Commission Decision of 23 February 1994 approving the plan presented by France for the eradication of classical swine fever in feral pigs in the northern Vosges (Only the French text is authentic) Official Journal L 061 , 04/03/1994 P. 0029 - 0029COMMISSION DECISION of 23 February 1994 approving the plan presented by France for the eradication of classical swine fever in feral pigs in the Northern Vosges (Only the French text is authentic) (94/141/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the eradication of classical swine fever (1), as last amended by Directive 93/384/EEC (2), and in particular Article 6a, paragraph 3 thereof, Whereas, France has communicated to the Commission a plan for the eradication of classical swine fever in feral pigs in the Northern Vosges; Whereas the plan has been examined and found to comply with Directive 80/217/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by France for the eradication of classical swine fever in feral pigs in the Northern Vosges is hereby approved. Article 2 France shall bring into force before 1 March 1994 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 23 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 21. 2. 1980, p. 11. (2) OJ No L 166, 8. 7. 1993, p. 34.